Name: 66/19/Euratom: Council Decision of 14 June 1966 approving a third amendment to the Statutes of the 'Kernkraftwerk Rheinisch-WestfÃ ¤lisches ElektrizitÃ ¤tswerk-Bayernwerk GmbH' Joint Undertaking
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  European construction;  electrical and nuclear industries;  business organisation
 Date Published: 1966-06-20

 Avis juridique important|31966D001966/19/Euratom: DÃ ©cision du Conseil, du 14 juin 1966, relative Ã l'approbation d'une troisiÃ ¨me modification des statuts de l'entreprise commune "Kernkraftwerk Rheinisch-WestfÃ ¤lisches ElektrizitÃ ¤tswerk - Bayernwerk GmbH" Journal officiel n ° 109 du 20/06/1966 p. 1951 - 1952 Ã ©dition spÃ ©ciale danoise: sÃ ©rie I chapitre 1965-1966 p. 0095 Ã ©dition spÃ ©ciale anglaise: sÃ ©rie I chapitre 1965-1966 p. 0108 Ã ©dition spÃ ©ciale espagnole: chapitre 12 tome 1 p. 0103 Ã ©dition spÃ ©ciale portugaise: chapitre 12 tome 1 p. 0103 +++++( 1 ) JO NO 93 DU 22 . 6 . 1963 , P . 1745/63 . ( 2 ) JO NO 98 DU 22 . 6 . 1964 , P . 1557/64 . ( 3 ) JO NO 111 DU 25 . 6 . 1965 , P . 1896/65 . DECISION DU CONSEIL DU 14 JUIN 1966 RELATIVE A L'APPROBATION D'UNE TROISIEME MODIFICATION DES STATUTS DE L'ENTREPRISE COMMUNE " KERNKRAFTWERK RHEINISCH-WESTFAELISCHES ELEKTRIZITAETSWERK - BAYERNWERK GMBH " ( 66/19/EURATOM ) LE CONSEIL DE LA COMMUNAUTE EUROPEENNE DE L'ENERGIE ATOMIQUE , VU LE TRAITE INSTITUANT LA COMMUNAUTE EUROPEENNE DE L'ENERGIE ATOMIQUE ET NOTAMMENT SES ARTICLES 50 ET 47 , VU LA PROPOSITION DE LA COMMISSION , CONSIDERANT QUE , PAR DECISION EN DATE DU 18 JUIN 1963 ( 1 ) , LE CONSEIL DE LA COMMUNAUTE EUROPEENNE DE L'ENERGIE ATOMIQUE A CONSTITUE EN ENTREPRISE COMMUNE LA SOCIETE " KERNKRAFTWERK RHEINISCH-WESTFAELISCHES ELEKTRIZITAETSWERK - BAYERNWERK GMBH " ET QUE , PAR DECISIONS EN DATE DU 16 JUIN 1964 ( 2 ) ET DU 15 JUIN 1965 ( 3 ) , IL A APPROUVE DEUX MODIFICATIONS DES STATUTS DE L'ENTREPRISE COMMUNE EN VUE DE L'AUGMENTATION DU CAPITAL SOCIAL ; CONSIDERANT QUE L'ASSEMBLEE GENERALE DE L'ENTREPRISE COMMUNE A DECIDE , LORS DE SA REUNION DU 9 FEVRIER 1966 , UNE NOUVELLE AUGMENTATION DU CAPITAL SOCIAL DE LA SOCIETE ; CONSIDERANT QUE CETTE AUGMENTATION DU CAPITAL SOCIAL EST DANS LA LIGNE DE L'EVOLUTION PREVUE ET D'UNE BONNE GESTION FINANCIERE DE L'ENTREPRISE COMMUNE , DECIDE : ARTICLE PREMIER LA MODIFICATION DES ARTICLES 4 ET 5 DES STATUTS DE LA SOCIETE " KERNKRAFTWERK RHEINISCH-WESTFAELISCHES ELEKTRIZITAETSWERK - BAYERNWERK GMBH " , ANNEXEE A LA PRESENTE DECISION , EST APPROUVEE . ARTICLE 2 LA PRESENTE DECISION SERA PUBLIEE AU JOURNAL OFFICIEL DES COMMUNAUTES EUROPEENNES . ELLE ENTRERA EN VIGUEUR A LA DATE DE SA PUBLICATION . FAIT A BRUXELLES , LE 14 JUIN 1966 . PAR LE CONSEIL LE PRESIDENT P . WERNER ANNEXE MODIFICATION DES STATUTS DE L'ENTREPRISE COMMUNE " KERNKRAFTWERK RHEINISCH-WESTFAELISCHES ELEKTRIZITAETSWERK - BAYERNWERK GMBH " L'ARTICLE 4 ( CAPITAL SOCIAL ) SE LIT COMME SUIT : " LE CAPITAL SOCIAL EST FIXE A 100.000.000 DE DM ( CENT MILLIONS DE DEUTSCHE MARK ) . " L'ARTICLE 5 ( APPORTS ) SE LIT COMME SUIT : " PARTICIPENT AU CAPITAL SOCIAL : A ) LA " RHEINISCH-WESTFAELISCHES ELEKTRIZITAETSWERK AKTIENGESELLSCHAFT " DONT LE SIEGE EST A ESSEN AVEC DES APPORTS S'ELEVANT A 7.500.000 DM 15.000.000 DM 18.750.000 DM 22.500.000 DM ET 11.250.000 DM B ) LA " BAYERNWERK AKTIENGESELLSCHAFT " DONT LE SIEGE EST A MUNICH AVEC DES APPORTS S'ELEVANT A 2.500.000 DM 5.000.000 DM 6.250.000 DM 7.500.000 DM ET 3.750.000 DM . "